Citation Nr: 0712085	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1966 to 
October 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
2006 the Board remanded the issues for further development.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.  

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
tinnitus otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letter dated in April 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2001, which was prior to the 
March 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish disability ratings or effective dates for the 
issues on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claims, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran to include obtaining 
evidence, affording him examinations and, obtaining medical 
opinions as to the etiology of the disabilities.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. at 157.

The veteran claims that he has tinnitus and hearing loss due 
to in-service exposure to gunfire, mortar fire and aircraft 
engine noise.  Service medical records do not show treatment 
for hearing loss or tinnitus.  In-service audiological 
evaluations consist of the August 1966 induction examination, 
and 2 evaluations dated in February 1967, one in April 1969 
and a September 1970 separation examination.  Prior to 
October 31, 1967 service department records used the American 
Standards Association (ASA) units.  The August 1966 induction 
audiological evaluation did not evaluate the 3000 frequency; 
nevertheless, this evaluation and the February 1967 
examinations when converted to International Standard 
Organization (ISO) units, and in pure tone thresholds show 
the veteran at maximum had 20 decibels in frequencies of 500, 
1000, 2000, 3000 and 4000.  The veteran's April 1969 
audiological evaluation indicated a maximum of 15 decibels in 
the frequencies listed above.  A July 1968 entry snowed a 
diagnosis of otitis media and a May 1969 Medical 
Recommendation for Flying Duty noted aerotitis media, 
nonsuppurative, acute, due to rapid change in air pressure.  



The veteran's September 1970 separation examination showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
10

A careful review of the record shows that the veteran first 
had a diagnosis of tinnitus in October 2002.  A December 2002 
VA progress note indicated that the veteran reported 
longstanding bilateral hearing loss and tinnitus and the 
veteran asserted he had an extensive history of military 
noise exposure.  The examiner opined that the veteran's test 
findings were consistent with a bilateral mild to moderate 
high frequency hearing loss.  He concluded that the tests 
results were likely secondary to noise exposure.  In January 
2004 the veteran was afforded VA ear and audiological 
examinations.  He reported combat noise exposure during 
service without ear protection.  He asserted his employment 
subsequent to service essentially did not expose him to 
acoustic trauma.  His hobbies included hunting for many years 
with ear protection.  The audiological evaluation in puretone 
thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
40
LEFT
10
10
15
50
50

CNC speech recognition scores were 92 percent in the right 
and left ears.  The diagnosis was bilateral high frequency 
hearing loss.  The audiologist opined that the veteran's 
hearing loss could not be related to service as the veteran's 
audiometric data on his separation examination indicated 
normal bilateral hearing.  

The veteran underwent VA examinations again on March 16, 2006 
and March 21, 2006.  During the March 16th examination, the 
examiner opined that because the veteran's hearing at 
separation from service was normal, there is no supporting 
evidence to conclude that his hearing loss is due to service.  
He explained that since the veteran's tinnitus has been 
constant it may be related to his service.  The examiner, a 
physician, did note that this would usually follow a pattern 
of hearing loss, there are cases where patients can 
experience tinnitus without hearing loss.  He emphasized that 
this is not a clear cut situation, but it is a likely 
possibility that the veteran's current tinnitus is related to 
service since there is no other explanation for the veteran 
experiencing tinnitus to this point that began during his 
military service.  The March 21 audiological evaluation 
revealed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
40
LEFT
10
10
20
55
50

CNC speech recognition scores were 96 percent in the right 
and left ears.  The examiner, an audiologist, concluded that 
the veteran's bilateral hearing loss was not due to service.  
The veteran had normal bilateral hearing upon separation from 
service.  The examiner noted that the veteran reported 
tinnitus in 2002, 2003 and 2004 and it is less likely as not 
a result of events during service.  The veteran did not have 
hearing loss during service that could be related to his 
tinnitus.  His hearing loss was acquired after service, 
medical records were silent as to tinnitus prior to 2002.  
The examiner concluded that the veteran has multiple health 
problems that could be related to his tinnitus (neck, 
shoulder, cervical pain, medications and others).  

A medical opinion dated in January 2007 from the Veterans 
Health Administration (VHA) has been associated with the 
record.  After reviewing the claims folder, the examiner, a 
medical doctor, acknowledged that while the veteran had noise 
exposure during service, it would have resulted in immediate 
hearing loss and if that was the only exposure it would not 
have been progressive.  The doctor noted that the medical 
evidence first shows tinnitus in 2002, over 30 years after 
the veteran's separation from service.  Since the veteran's 
discharge, he has had recreational noise exposure from 
hunting.  It was explained that tinnitus is a symptom of 
noise exposure, which usually fades with years but continuous 
noise exposure can produce continued tinnitus.  The doctor 
found it noteworthy that in this case as one ages a 
presbycusis diagnosis comes into play because an aging nerve 
also produces hearing loss and tinnitus. He opined that the 
veteran's current hearing loss and tinnitus is the result of 
additional exposure to noise or presbycusis, which cannot be 
solely attributed to military service.  The veteran's 
discharge examination showed normal hearing.  The doctor 
concluded that it is unlikely that the veteran's current 
hearing loss is due to service.  

The veteran maintains that his bilateral hearing loss and 
tinnitus were incurred during service.  However, the veteran 
as a lay person is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence that supports his contention is a December 2002 
progress note and the March 16, 2006 VA examination.  The 
December 2002 progress note reiterated the veteran's history 
of acoustic trauma during service and appeared to conclude 
that the veteran's hearing loss was due to noise exposure, 
however the source of the noise exposure was not identified.  
This medical record appears to be based on the veteran's 
reports as to his own medical history rather than on a review 
of the record.  As such, it is of little probative value.  
The March 16th examination concluded that it is a likely 
possibility that the veteran's current tinnitus is related to 
service since there is no other explanation for his chronic 
tinnitus.  Nevertheless, this opinion merely suggests a 
possible connection between the veteran's tinnitus and 
service for lack of an etiological explanation and does not 
affirmatively indicate a 50% or higher degree of probability 
that the veteran's tinnitus is due to service.  It is 
outweighed by other medical evidence of record.  Conversely, 
VA examiners in January 2004, March 16 and 21, 2006 and in 
January 2007 concluded that it is unlikely that the veteran's 
hearing loss is due service.  Both the March 21 and January 
2007 examiners opined that the veteran's tinnitus was not due 
to service, noting that the first medical record revealing 
tinnitus was over 30 years after separation from service.  
They offered explanations as to the etiology of the tinnitus 
to include the veteran's other health problems and natural 
aging process.  The January 2007 VHA examiner stated that 
tinnitus typically fades but continues with continued noise 
exposure.  The Board attaches significant probative value to 
the January 2004, March 21, 2006 and in January 2007 
opinions, as they are well reasoned, detailed and consistent 
with other evidence of record.  The VA examiners had the 
opportunity to review the claims folder and concluded that 
the veteran's bilateral hearing loss and tinnitus are
 not due to service.  Thus, in sum, as the more probative 
opinions establish that the veteran's bilateral hearing loss 
and tinnitus are not related to service, the claims of 
service connection for these disorders must be denied.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


